Case 1:20-cv-00363-LMB-MSN Document 73 Filed 07/29/21 Page 1 of 17 PagelD# 610

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

JAMES TOLLE, )
Plaintiff,
v. 1:20-cv-363 (LMB/MSN)
GOVERNOR RALPH NORTHAM, et al.,
Defendants.
MEMORANDUM OPINION

 

Before the Court is a Motion to Dismiss filed by defendants Governor Ralph Northam
and the Commonwealth of Virginia (“defendants”). [Dkt. No. 46]. Defendants’ motion seeks
dismissal for lack of jurisdiction under Rule 12(b)(1) and for failure to state a claim under Rule
12(b)(6) of the Federal Rules of Civil Procedure. Because plaintiff James Tolle (“plaintiff’ or
“Tolle”) is proceeding pro se, defendants’ motion was accompanied by a notice consistent with
Local Rule 7(K) and Roseboro v. Garrison, 528 F.2d 309 (4" Cir. 1975). Plaintiff has responded
to defendants’ motion, and both sides have filed supplemental briefs. Also pending is plaintiffs
Motion for Preliminary Relief. [Dkt. No. 55].

The Court has considered all of the parties’ submissions, including plaintiff's sur-reply
[Dkt. No. 52] and the supplemental briefing filed by both parties. [Dkt. Nos. 7] and 72] and
finds that oral argument will not assist the decisional process. For the reasons stated below,
defendants’ Motion to Dismiss will be granted and plaintiff's Motion for Preliminary Relief will

be denied as moot.
Case 1:20-cv-00363-LMB-MSN Document 73 Filed 07/29/21 Page 2 of 17 PagelD# 611

I. BACKGROUND

A. Plaintiff's Complaint

In response to the Covid-19 pandemic, defendant Governor Ralph Northam issued
Executive Order Number Fifty-Five (““EO-55”) on March 30, 2020, requiring individuals within
the Commonwealth to stay at home, except as permitted by the order, and restricting the size of
public and private in-person gatherings, including religious services. Temporary Stay at Home
Order Due to Novel Coronavirus (Covid-19), Executive Order 55 (March 30, 2020) (“EO-55”).
On April 1, 2020, plaintiff filed this civil action against the Commonwealth of Virginia and
Governor Ralph Northam under 42 U.S.C. §1983 alleging that EO-55 violated his rights, as well
as the rights of all “U.S. citizens within the Commonwealth of Virginia,”' under the First,
Fourth, and Fourteenth Amendments of the United States Constitution. [Dkt. No. 1] at 4 1.

Tolle alleges that he was a resident of the Commonwealth of Virginia at all material
times and that he “was a practicing member in lay ministry at his Church in Gainesville[,]
Virginia until Defendant Northam’s social distancing orders caused Tolle’s Church to stop
offering public services.” [Dkt. No. 1] at 94-5. EO-55 required “all individuals in Virginia to
remain in their place of residence and only allow[ed] individuals to leave their residences for the
purpose of: obtaining essential services, seeking medical or other essential services . . . traveling
to place[s] of worship, work or school . . . ..” EO-55 also imposed a distancing requirement: “[t]o
the extent individuals use shared or outdoor spaces . . . they must at all times maintain social

distancing of at least six feet from any other person... .” Id. at § 21-22. EO-55 further

 

' As a pro se litigant, plaintiff cannot represent the interests of anyone except himself.
Therefore, to the extent his claims reference other individuals, these claims must be dismissed
except with regard to Tolle.
Case 1:20-cv-00363-LMB-MSN Document 73 Filed 07/29/21 Page 3 of 17 PagelD# 612

prohibited “[a]ll public and private in-person gatherings of more than ten individuals” including
“parties, celebrations, religious or other social events, whether they occur indoor or outdoor.” Id.
at { 23. Violation of these restrictions was punishable as a “Class 1 misdemeanor pursuant to
§44-146.17 of the Code of Virginia.” Id. at 9 25. Plaintiff alleges that EO-55 was “not based on
a consensus of medical science about the modes of transmission of COVID-19,” and that there
was no scientific consensus regarding the ability of asymptomatic people to spread Covid-19,
making the restrictions unwarranted. Id. at J 14-18.

The complaint alleges four causes of action. First, it alleges that EO-55 violated the free
exercise clause of the First Amendment by prohibiting gatherings of ten or more people
“explicitly including ‘religious or other social events, whether they occur indoor or outdoor’”
and by making “it a crime to exercise one’s religion in violation of [the EO’s] prohibitions.” Id.
at 730. According to the complaint, EO-55 violated Tolle’s free exercise rights because “Tolle’s
Church has already stopped offering public services because of Defendant Northam’s orders.”
Id. at ¥ 31.

In his second cause of action, plaintiff alleges that EO-55 violated his First Amendment
right to assemble by prohibiting gatherings of ten or more people and by requiring individuals
who used shared or outdoor spaces to maintain social distancing of at least six feet from any
other person. According to the complaint, EO-55 “restrict[ed] the Constitutional rights of Tolle
and other Virginians because his orders make it a crime for persons who express political
opposition to Defendant Northam’s actions to gather more than 10 persons in any place
throughout the entire Commonwealth of Virginia to publicly express their political opposition.”

Id. at { 43.
Case 1:20-cv-00363-LMB-MSN Document 73 Filed 07/29/21 Page 4 of 17 PagelD# 613

The third cause of action alleges that EO-55 violated the Fourth Amendment by
restricting the number of unrelated people homeowners could host within their private homes [id.
at J§ 53-55], thereby “intend[ing] to intrude into the personal property and homes of United
States citizens.” Id. at { 53.

Finally, the complaint alleges that EO-55 violated the Fourteenth Amendment by
“depriving Tolle and other citizens of the liberty to travel to and conduct their religion, [and] . . .
the liberty to travel outside their residences and to gather and assemble as they choose on their
own property and... their right to have the liberty to do what they choose on their own property
and... the free use of their own homes.” Id. at { 63. In each count, Tolle alleges that EO-55 had
a disproportionate and/or unnecessary impact on healthy or asymptomatic people. Id. at [{ 32,
44, 55, and 64.

Plaintiff's complaint seeks the following declaratory, injunctive, and monetary relief:

A. A declaration delimiting the proper use of emergency powers which protect

citizens’ Constitutional rights and define the balance of protection of public health
and safety and protection of individual rights;

B. Permanent Injunctive relief which prevents the execution of the provisions of
Defendants’ orders under EO-55 which violate the United States Constitution;

C. An order requiring Defendants’ compliance with the Constitution of the United
States, including requiring accommodation of the free exercise of religion in places
of worship to the maximum extent possible;?

 

? Defendant Northam already is required to comply with the United States Constitution. Before
taking office, the Governor of Virginia is required to “take or subscribe the following oath or
affirmation: I do solemnly swear (or affirm) that I will support the Constitution of the United
States, and the Constitution of the Commonwealth of Virginia... .” WA Const., art. II, $7.

4
Case 1:20-cv-00363-LMB-MSN Document 73 Filed 07/29/21 Page 5 of 17 PagelD# 614

D. An order requiring the Commonwealth of Virginia’s and any other State’s*
emergency orders related to COVID-19 to comply with the Constitution of the
United States, including requiring accommodation of the free exercise of religion
in places of worship to the maximum extent possible;

E. Award of compensatory, general and special damages for Plaintiff according to
proof at trial;

F. Costs of suit, inclusive of reasonable attorneys’ fees,’ expert witness fees, and
other litigation expenses pursuant to 42 U.S.C. § 1988;

G. Appropriate interest, costs and disbursements, and such other and further relief
as the Court may deem proper.

[Dkt. No. 1] at 22-23.

On December 14, 2020, in response to the changing nature of the Covid-19 pandemic,
Governor Northam issued Executive Order Number Seventy-Two (2020) and Order of Public
Health Emergency Nine, Commonsense Surge Restrictions, Certain Temporary Restrictions Due
to Novel Coronavirus (Covid-19) (December 10, 2020) (“EO-72”). In response to that new
order, plaintiff submitted a proposed amended complaint as an attachment to his opposition to
defendants’ Motion to Dismiss. [Dkt. No. 49-1].° The amended complaint updated plaintiff's
original allegations by adding new paragraphs 26-1 to 26-9, which incorporate references to EO-
72. Paragraphs 26-1 to 26-4 of the amended complaint quote extensively from EO-72, while

Paragraphs 26-5 to 26-9 contain legal assertions regarding the effect of the executive order. See,

 

3 Plaintiff named Governor Northam and the Commonwealth of Virginia as defendants in this
civil action. [Dkt. No. 1]. No other states are named as parties, and this Court does not have the
power to enjoin other, non-party, states.

4 As a pro se litigant, plaintiff has no basis for requesting attorneys’ fees. See, e.g.. Munvive v.
Fairfax County Sch. Bd., 2019 WL 2374869 (E.D. Va. 2019) (holding that plaintiff is not
entitled to recover attorneys’ fees because pro se parties are not entitled to such expenses).

> Although plaintiff did not obtain permission to amend his complaint, the Court will treat the
proposed amended complaint as if it were the operative complaint in deference to plaintiff's pro
se status.
Case 1:20-cv-00363-LMB-MSN Document 73 Filed 07/29/21 Page 6 of 17 PagelD# 615

e.g., [Dkt. No. 49-1] at § 26-6 (“Defendant Northam’s orders under EO-72 which restrict the free
practice of religion and are universally applied to all persons in Virginia are not serving a
compelling government interest or are not narrowly tailored to serve any compelling government
interest”) and § 26-8 (“Defendant Northam’s orders was/is a regulation, custom or usage which
causes Tolle and every United States citizen in Virginia to be deprived of his or her right to be
secure in their persons, houses, papers, and effects and violates the Fourth Amendment of the
United States Constitution”). The proposed amended complaint amended the Prayer for Relief
by inserting “EO-72 or any other similar Executive Order” after ““EO-55” in Paragraph B of the
Prayer for Relief. [Dkt. No. 49-1] at 27.
B. Procedural History

When he filed his original complaint, plaintiff also filed a Motion for Preliminary
Injunction and Expedited Hearing [Dkt. No. 3], in which he asked the Court to grant a
“Preliminary Injunction to stay the execution of all or parts of Defendant Northam’s orders under
Executive Order 55 .. . and interim injunction or temporary restraining order . . . requiring
Defendants to publicly stay the execution of Defendant Northam’s EO-55 and stop all
enforcement of such EO-55.” [Dkt. No. 3] at 1. Plaintiff also moved the Court for an order
directing the U.S. Marshals Service to serve the complaint. [Dkt. No. 2]. The motions were
promptly denied. Citing General Order 2020-07, which postponed all in-person proceedings in
this district due to the novel coronavirus, the Court denied plaintiff's request for an expedited
hearing, and denied plaintiff's Motion for Preliminary Injunction, finding that “the only current
emergency is the one caused by the Coronavirus.” Finally, plaintiff's request that the U.S.

Marshals Service effect service on the defendants was denied on the ground that “[i]n these
Case 1:20-cv-00363-LMB-MSN Document 73 Filed 07/29/21 Page 7 of 17 PagelD# 616

exigent and extraordinary circumstances, putting members of the United States Marshals Service
at risk to serve this complaint would be inappropriate.” [Dkt. No. 5].

On April 13, 2020, plaintiff appealed the denial of his motions. [Dkt. No. 11]. Asa
result, all further action on plaintiff's complaint was stayed pending resolution of his appeal.
[Dkt. No. 24]. On October 26, 2020, the Fourth Circuit dismissed plaintiffs appeal, finding that
the order he appealed was “neither a final order nor an appealable interlocutory or collateral
order.” [Dkt. No. 38] (footnote omitted). After the Fourth Circuit issued its mandate, the stay
was lifted on November 17, 2020. Defendants then filed the pending Motion to Dismiss.

In response to defendants’ motion, plaintiff filed an opposition brief, to which he attached
his proposed amended complaint containing allegations regarding Executive Order 72, which by
then had replaced EO-55. [Dkt. No. 49-1]. After defendants filed a reply brief, plaintiff filed a
Request to File Sur-reply [Dkt. No. 52] and noticed a hearing date to address his request to file a
sur-reply. [Dkt. No. 53]. The Court granted plaintiffs motion to file a sur-reply without holding
a hearing and determined that defendants’ Motion to Dismiss would be decided on the pleadings.
[Dkt. No. 54].

Plaintiff next filed the pending Motion for Preliminary Relief [Dkt. No. 55], asking the
Court to enter a preliminary injunction “which enjoins Defendant Northam’s Executive Orders
from abridging Plaintiff's rights under the First Amendment . . . and Plaintiffs rights under the
Fourth and Fourteenth Amendments,” [Dkt. No. 55] at 3, and attaching a multi-paged Proposed
Preliminary Injunction Order describing seven broad injunctions. [Dkt. No. 55-1]. Plaintiff
again noticed a hearing. [Dkt. No. 58].

Having determined that argument would not aid the decisional process and that both

parties’ motions would be decided on the papers, an order was issued cancelling the hearing that

7
Case 1:20-cv-00363-LMB-MSN Document 73 Filed 07/29/21 Page 8 of 17 PagelD# 617

plaintiff had noticed. [Dkt. No. 59]. Plaintiff responded by filing another Notice of Appeal with
regard to the cancellation of the hearing on his Motion for Preliminary Relief, [Dkt. No. 60],
which resulted in this civil action again being stayed until plaintiff's appeal was resolved. The
appeal was dismissed and the mandate issued on May 19, 2021. [Dkt. Nos. 65 and 69].

During the pendency of plaintiff's second appeal, defendant Governor Northam issued
Executive Order 79,° which terminated Executive Order 72 and thereby ended all prior Covid-19
mitigation measures, including restrictions on in-person gatherings, effective May 28, 2021.

Upon receiving the mandate from the Fourth Circuit, the defendants were ordered to
submit an updated brief in support of their Motion to Dismiss to explain the impact of EO-79 on
the pending motions and plaintiff was allowed an opportunity to respond. [Dkt. No. 70]. The
parties have completed their supplemental briefing and the Court has again determined that oral
argument will not aid the decisional process. Accordingly, defendants’ motion is now ripe for
decision.

C. The Executive Orders

On March 30, 2020, the Governor issued EO-55, the Temporary Stay at Home Order Due
to Novel Coronavirus (Covid-19) about which plaintiff originally complained. EO-55 stated that
it would remain in effect until June 10, 2020. Id. at 20. In fact, the stay at home order, the
prohibition on gatherings of 10 or more, and many other provisions of EO-55 were revoked
before the order expired, when Virginia began Phase One of its reopening plan and the Governor

issued Executive Order 61 on May 8, 2020, allowing religious services to take place at “50% of

 

6 Executive Order Seventy-Nine (2021) and Order of Public Health Emergency Ten, Ending of
Commonsense Public Health Restrictions Due to Novel Coronavirus (Covid-19) (May 14, 2021)
(“EO-79”).
Case 1:20-cv-00363-LMB-MSN Document 73 Filed 07/29/21 Page 9 of 17 PagelD# 618

the lowest occupancy load on the certificate of occupancy of the room or facility in which the
religious services are conducted”’ and creating physical distancing, signage, and sanitation
requirements for religious services. As conditions improved and Virginia “move[d] forward into
Phase Three,” Governor Northam issued Executive Order 67, which went into effect on July 1,
2020, and eliminated all numerical or percentage-based capacity restrictions for religious
services but maintained physical distancing, signage, and sanitation requirements for religious
services.? When Covid-19 case numbers began to increase again, Governor Northam issued EO-
72 on December 14, 2020, which imposed a “modified stay at home order” and other restrictions
and continued the physical distancing, signage, and sanitation requirements with minor
modifications, but did not impose any new numerical or percentage-based capacity restrictions
on religious services.

As vaccinations against Covid-19 increased and infection rates declined in the
Commonwealth, EO-79 was issued on May 14, 2021. EO-79 explains that “with vaccines now
widely available—over three million Virginians are fully vaccinated and safe from serious illness
or death caused by COVID-19— it is time to begin our new normal.” EO-79 provided that “[a]l]
individuals in the Commonwealth aged five and older should cover their mouth and nose with a

mask in accordance with the Centers for Disease Control and Prevention guidance” and, as of

 

’ Executive Order Number Sixty-One (2020) and Order of Public Health Emergency Three,
Phase One Easing of Certain Temporary Restrictions Due to Novel Coronavirus (Covid-19),
(May 8, 2020) (“EO-62”).

8 Executive Order Number Sixty-Seven (2020) and Order of Public Health Emergency Seven,
Phase Three Easing of Certain Temporary Restrictions Due to Novel Coronavirus (Covid-19)
(July 1, 2020) (““EO-67”).
Case 1:20-cv-00363-LMB-MSN Document 73 Filed 07/29/21 Page 10 of 17 PagelD# 619

May 28, 2021, effectively terminated all other Covid-19 mitigations measures that had been
imposed by prior executive orders, including physical distancing requirements.
II. Analysis

Defendants have moved to dismiss the complaint under Fed R. Civ. P. 12(b)(1) and
12(b)(6). The Court applies similar standards of review for such motions. A Rule 12(b)(1)
motion tests whether “a complaint simply fails to allege facts upon which subject matter
jurisdiction can be based.” Adams v. Bain, 697 F.2d 1213, 1219 (4 Cir. 1982). When
determining whether a complaint will survive a motion under Rule 12(b)(1), “all facts alleged . . .
are assumed to be true and the plaintiff, in effect, is afforded the same procedural protection as
he would receive under a Rule 12(b)(6) consideration.” Id.

Federal Rule of Civil Procedure 12(b)(6) requires dismissal of a complaint when a
“plaintiff's allegations fail to state a claim upon which relief can be granted.” Adams v.
NaphCare, Inc., 244 F. Supp. 3d 546, 548 (E.D. Va. 2017). As defendants properly argue, a
complaint must be more than speculative, and must “state a claim to relief that is plausible on its
face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007). “[A] plaintiff's obligation to
provide the grounds of his entitlement to relief requires more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action will not do.” Id. (internal quotation
marks and citations omitted). When considering a motion to dismiss, a court must assume that
the facts alleged in the complaint are true and resolve factual disputes in the plaintiffs favor,
Robinson v. Am. Honda Motor Co., 551 F.3d 218, 222 (4th Cir. 2009); however, a court “is not
bound by the complaint’s legal conclusions,” conclusory allegations, or unwarranted inferences.
Id. Courts must “construe allegations in a pro se complaint liberally.” Thomas v. Salvation Army
So. Territory, 841 F.3d 632, 637 (4th Cir. 2016).

10
Case 1:20-cv-00363-LMB-MSN Document 73 Filed 07/29/21 Page 11 of 17 PagelD# 620

Without considering whether the complaint would have survived a motion to dismiss
when it was filed, the Court concludes that it lacks subject-matter jurisdiction over this civil
action because plaintiff's complaint has become moot. As the Fourth Circuit has explained:

“T]he doctrine of mootness constitutes a part of the constitutional limits of federal

court jurisdiction,” Simmons v. United Mortg. & Loan Inv.. LLC, 634 F.3d 754,

763 (4th Cir. 2011) (alteration in original) (internal quotation marks omitted)

(quoting United States v. Hardy, 545 F.3d 280, 283 (4th Cir. 2008)), which extends

only to actual cases or controversies, U.S. Const. art. III, § 2. When a case or

controversy ceases to exist—either due to a change in the facts or the law — “the
litigation is moot, and the court’s subject matter jurisdiction ceases to exist
also.” S.C. Coastal Conservation League, 789 F.3d at 482. Put differently, “‘a case

is moot when the issues presented are no longer ‘live’ or the parties lack a legally

cognizable interest in the outcome.” Powell v. McCormack, 395 U.S. 486, 496, 89

S.Ct. 1944, 23 L.Ed.2d 491 (1969).

Porter v. Clarke, 852 F.3d 358, 363 (4" Cir. 2017).

As described above, plaintiff alleges that by enacting EO-55 (and EO-72, as reflected in
his proposed amended complaint), defendants violated his rights under the United States
Constitution by limiting the size of public and private in-person gatherings in general and by
limiting the number of people permitted to gather for religious services, among other restrictions.
The record shows that Virginia removed the numerical and percentage-based capacity
restrictions for religious services in July 2020, when EO-67 became effective, and at no time
since July 2020 have the defendants reimposed any numerical or percentage-based capacity
limitations on religious services, other than requiring “proper physical distancing.” EO-72 at |
II(B)(1)(b)(). Indeed, even during the rise in Covid-19 cases in December 2020, when the
Governor issued a Modified Stay at Home Order in EO-72 and imposed limits on the size of

other public gatherings, there were no numerical capacity limits imposed on religious services.

Moreover, as vaccines became increasingly available and the spread of Covid-19 in Virginia

11
Case 1:20-cv-00363-LMB-MSN Document 73 Filed 07/29/21 Page 12 of 17 PagelD# 621

slowed, defendants loosened and eventually removed all Covid-19 mitigation measures required

by previous executive orders.

In response to defendants’ assertion that this civil action is moot, plaintiff argues that the
defendants have failed to satisfy their burden under Supreme Court precedent of showing that
“the challenged conduct cannot reasonably be expected to recur.” [Dkt. No. 72] at 8, (quoting

Friends of the Earth, Inc. v. Laidlaw Env’t. Servs., Inc., 528 U.S. 167, 189 (2000). According to

 

the plaintiff, “[e]ven if the Court accepts Defendants’ arguments concerning the likelihood of
new capacity restrictions on religious services, Defendants provide no reason for the Court to
believe that the multiple other constitutional violations of Defendants’ COVID orders will not be
re-instituted in the future due to a resurgence of COVID-19 or during a pandemic caused by
another novel virus.” Id. at 5. Plaintiff relies heavily on the Supreme Court’s decision in Roman
Catholic Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63 (2020) to support his argument that this

civil action is not moot.

In the Dioceses of Brooklyn case, the Supreme Court considered an application for a
temporary restraining order enjoining enforcement of the governor of New York’s Executive

Order that

impose[d] very severe restrictions on attendance at religious services in areas
classified as “red” or “orange” zones. In red zones, no more than 10 persons [could]
attend each religious service and in orange zones, attendance [was] capped at 25. .
. . In a red zone, while a synagogue or church [could] not admit more than 10
persons, businesses categorized as “essential” [could] admit as many people as they
wishe[ed] And the list of “essential” businesses include[d] things such as
acupuncture facilities, camp grounds, garages... . The disparate treatment is even
more striking in an orange zone. While attendance at houses of worship is limited
to 25 persons, even non-essential businesses may decide for themselves how many
persons to admit.

12
Case 1:20-cv-00363-LMB-MSN Document 73 Filed 07/29/21 Page 13 of 17 PagelD# 622

Id. at 66. Because the New York Executive Order was “not neutral and of general applicability,”
the Supreme Court applied the strict scrutiny standard, which requires that the restrictions be
narrowly tailored to serve a compelling state interest. Id. at 67. Stating that “[s]temming the
spread of COVID-19 is unquestionably a compelling interest,” the Supreme Court held that the
New York restrictions were not narrowly tailored because, among other reasons, the restrictions
were “far more restrictive than any COVID-related regulations that have previously come before

the Court.” Id.

By the time the case was before the Supreme Court, the State of New York had
reclassified the zones in which the plaintiffs’ houses of worship were located from orange to
yellow, which allowed the plaintiffs to hold worship services at 50% of their maximum capacity.
Id. at 68. The Supreme Court held that the reclassification of plaintiffs’ zones did not eliminate
the need for an injunction because

the applicants remain under a constant threat that the area in question will be

reclassified as red or orange . . . the Governor regularly changes the classification

of particular areas without prior notice. If that occurs again, the reclassification

will almost certainly bar individuals in the affected areas from attending services

before judicial relief can be obtained.

Id. at 69 (noting that plaintiffs hold daily worship services).

Defendants argue that this civil action is easily distinguishable from Diocese of Brooklyn
and is more aligned with the Supreme Court’s decision denying an application for a preliminary
injunction against enforcement of an executive order that was about to expire in Danville
Christian Academy, Inc. v. Beshear, 141 S. Ct. 527 (2020). In Danville Christian Academy, the

Supreme Court declined to intervene in the Governor of Kentucky’s order that K-12 schools in

that state remain closed from November 18, 2020 to January 4, 2021. The Supreme Court issued

13
Case 1:20-cv-00363-LMB-MSN Document 73 Filed 07/29/21 Page 14 of 17 PagelD# 623

its opinion on December 17, 2020, stating: “Under all the circumstances, especially the timing
and the impending expiration of the Order, we deny the application without prejudice to the
applicants or other parties seeking a new preliminary injunction if the Governor issues a school-
closing order that applies in the new year.” Id. at 528. Plaintiff attempts to distinguish Danville
Christian Academy from this civil action by arguing that the Governor of Kentucky had made
public statements indicating “his intention to re-open schools just days before the Supreme
Court’s review of the case,” [Dkt. No. 72] at 9, but such statements were not relied on by the
Supreme Court in reaching its decision. This Court agrees with the defendants that this civil

action is more like Danville Christian Academy than Diocese of Brooklyn.

Unlike the restrictions at issue in Diocese of Brooklyn, which were still in place when the
Supreme Court considered the plaintiffs’ application, the Executive Orders about which Tolle
complains have been rescinded and there is no indication that the defendants will adopt new
restrictions. Moreover, the Supreme Court issued its decision in Roman Catholic Diocese of
Brooklyn v. Cuomo, 141 S. Ct. 63 (2020), in November 2020, at a time when Covid-19 was
rampant in the United States and the U.S. Food and Drug Administration had not yet approved a

9 Because the Roman Catholic Diocese of Brooklyn

vaccine for Emergency Use Authorization.
case was decided within a very different public health context than currently exists in Virginia, in
addition to the fact that the New York order was still in effect while the Virginia order has been

rescinded, the Supreme Court’s holding that the case was not moot because “the applicants

remain under a constant threat that the area in question will be reclassified as red or orange,” id.

 

° The Pfizer-Biontech vaccine was granted Emergency Use Authorization on December 11,
2020. https://www.fda.gov/emergency -preparedness-and-response/coronavirus-disease-2019-
covid-19/pfizer-biontech-covid-19-vaccine

14
Case 1:20-cv-00363-LMB-MSN Document 73 Filed 07/29/21 Page 15 of 17 PagelD# 624

at 68, has no bearing on this civil action. Unlike the plaintiffs in Roman Catholic Diocese of
Brooklyn, Tolle does not remain under a threat that the defendants will reinstate the restrictions

about which he complained.

A recent opinion by the Fourth Circuit further supports defendants’ argument that
plaintiff's complaint is moot. In American Federation of Government Employees v. Office of
Special Counsel, 1 F.4th 180 (4" Cir. 2021), the Fourth Circuit considered a challenge to an
Office of Special Counsel (“OSC”) advisory opinion regarding the application of the Hatch Act
to certain conduct during the 2020 election. After the district court ruled and before the case
reached the Fourth Circuit, the Office of Special Counsel withdrew the challenged opinion
because the 2020 election had already occurred. Explaining that because the OSC guidance was
no longer in effect it “can no longer govern the appellants’ conduct or in any way chill their
proposed speech. Such would seem to present a classic case of mootness.” Id. at 187.
Moreover, the Fourth Circuit rejected the argument that the case was not moot because the
alleged violation might be repeated, explaining that it was not reasonable to expect that the
“same complaining party will be subjected to the same action again” because “there is no whiff
of any of the opportunism, on the part of the defendant, that typically supports invocations of
mootness exceptions where voluntary cessation of the challenged conduct is at issue,” noting that
the defendant withdrew its guidance because of changed circumstances (the election had

occurred), “not with the aim of avoiding judgment in court.” Id. at 187-88.

Like the Office of Special Counsel, the defendants in this civil action ended all Covid-
related restrictions in response to changed circumstances. In announcing the end of Virginia’s

Covid-19 mitigation measures, Governor Northam stated “Virginians have been working hard,

15
Case 1:20-cv-00363-LMB-MSN Document 73 Filed 07/29/21 Page 16 of 17 PagelD# 625

and we are seeing the results in our strong vaccine numbers and dramatically lowered case
counts. ... That’s why we can safely move up the timeline for lifting mitigation measures in
Virginia.” Press Release dated May 14, 2021, https://www.governor.virginia.gov/newsroom/all-
releases/202 1/may/headline-895235-en.html. Moreover, on June 21, 2021, Governor Northam
announced that 70% of adults in Virginia had received at least one Covid-19 vaccine dose. See
Press Release dated June 21, 2021, https://www.governor. virginia.gov/newsroom/all-
releases/202 1/june/headline-897920-en.html. New daily cases averaged above 5,900 in early
January 2021, and were under 250 by June 1. Id. This dramatic change in circumstances reflects
the significant efforts by defendants and others to prevent a resurgence of Covid-19, making the
need to re-impose the capacity restrictions unlikely and supporting defendant’s argument that
this civil action is moot. There is simply neither the “whiff of any opportunism”'? by Governor
Northam to suggest that he rescinded the Covid restrictions in response to this civil action nor

“the constant threat”!! that defendants will reimpose the complained of restrictions.

Having found that this civil action is moot, the Court therefore lacks subject matter
jurisdiction and need not address the sovereign immunity arguments raised by the defendants;
however, in civil actions asserting claims similar to Tolle’s, other judges in this district have
held that the doctrine of sovereign immunity bars such claims. See Lighthouse Fellowship
Church v. Northam, 2021 WL 302446, — F. Supp. 3d — (E.D. Va. 2021) (dismissing church’s
challenge to executive orders imposing Covid-19 mitigation measures because Governor

Northam is immune from suit); Tigges v. Northam, 473 F. Supp. 3d 559 (E.D. Va. 2020)

 

10 Am. Fed’n of Gov’t. Emp., 1 F.4th at 188.
'! Roman Catholic Diocese of Brooklyn, 141 S. Ct. at 68.

16
Case 1:20-cv-00363-LMB-MSN Document 73 Filed 07/29/21 Page 17 of 17 PagelD# 626

(denying business owner’s request for preliminary injunction enjoining enforcement of Covid-

19 related executive orders because state officers have sovereign immunity).
lI. Conclusion

For the reasons stated above, defendants’ Motion to Dismiss [Dkt. No. 46] will be
GRANTED and plaintiff's Motion for Preliminary Relief [Dkt. No. 55] will be DENIED by an

order that will accompany this Memorandum Opinion.

. pam
Entered this Ai day of July, 2021.

Alexandria, Virginia
isi
Leonie M. Brinke:na
United States District Judge

 

17
